Title: From Thomas Jefferson to Wilson Cary Nicholas, 28 February 1807
From: Jefferson, Thomas
To: Nicholas, Wilson Cary


                        
                            Dear Sir
                            
                            Washington Feb. 28. 07.
                        
                        Your letter of Jan. 20. was recieved in due time, but such has been the constant pressure of business that it
                            has been out of my power to answer it. indeed the subjects of it would be almost beyond the extent of a letter, and as I
                            hope to see you ere long at Monticello, it can then be more effectually done verbally. let me observe however generally
                            that it is impossible for my friends to render me ever so acceptable a favor as by communicating to me, without reserve,
                            facts & opinions. I have none of that sort of self-love which winces at it; indeed both self-love & the desire to do
                            what is best, strongly invite unreserved communication.—there is one subject which will not admit a delay till I see you.
                            mr T. M. Randolph is, I believe, determined to retire from Congress, and it is strongly his wish, & that of all here,
                            that you should take his place. never did the calls of patriotism more loudly assail you than at this moment. after
                            excepting the Federalists who will be 27. and the little band of schismatics, who will be 3. or 4. (all tongue) the
                            residue of the H. of R. is as well disposed a body of men as I ever saw collected. but there is no one whose talents &
                            standing taken together, have weight enough to give him the lead. the consequence is that there is no one who will
                            undertake to do the public business, and it remains undone. were you here, the whole would rally round you in an instant,
                            and willingly cooperate in whatever is for the public good. nor would it require you to undertake drudgery in the house.
                            there are enough, able & willing to do that. a rallying point is all that is wanting. let me beseech you then to offer
                            yourself. you never will have it so much in your power again to render such eminent service. Accept my affectionate
                            salutations & high esteem.
                        
                            Th: Jefferson
                            
                        
                    